Citation Nr: 1815338	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a right elbow strain. 

2. Entitlement to service connection for a low back disorder. 

3. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to May 1974, with subsequent service with the Army National Guard. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In an April 2016 statement in support of claim, the Veteran's representative withdrew the Veteran's request for a Travel Board Hearing.

The issues of entitlement to service connection for a right elbow strain and entitlement to service connection for low back pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of bilateral hearing loss. 

2. The most probative evidence of record establishes that the Veteran's bilateral hearing loss is caused by, or related to, her active duty. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1101, 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability. See Hensley v. Brown, 5 Vet. App. 155 (1993). The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

According to the service treatment records (STRs), the Veteran experienced a threshold shift in hearing acuity from her September 1973 enlistment to her May 1974 separation from service. However, the STRs are silent for any complaints of hearing loss. The August 2000 National Guard enlistment examination medical provider diagnosed the Veteran with hearing loss. On a September 2000 STR, the medical provider requested an audiometry test for the Veteran because she complained of bilateral hearing loss. In October 2000 the medical provider found that the Veteran had pre-existing hearing loss from lack of ear protection on the firing range. The July 2008 permanent physical profile noted that the Veteran had hearing loss. 

In a December 2009 VA examination, the examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of acoustic trauma in service. The examiner reasoned that there was a marginal decline in hearing sensitivity when comparing the Veteran's enlistment and separation audiograms. The examiner further stated that based on her exposure to noise (tanks) following the time in question it is less likely than not that the Veteran's hearing loss was caused by acoustic trauma during her time in service from September 1973 to May 1974. The examiner noted that the Veteran's May 1973 enlistment examination indicated that her hearing was within normal limits bilaterally, with thresholds ranging from 5 decibels to 20 decibels. The examiner noted that the separation audiogram performed in March 1974 indicated a mild hearing loss in the left ear. The examiner found that there was no history of noise exposure prior to enlistment and that the Veteran had been exposed to noise during field training, including M16s and tanks, during her year of service. The examiner noted that after separation, the Veteran joined the National Guard in 1977 and was a tank driver and used hearing protection. 

In an October 2010 private treatment record the medical provider noted that the Veteran has pre-existing hearing loss from lack of ear protection at the firing range.

Upon review of the record, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss is related to her active service from September 1973 to May 1974. The Veteran's STRs reveal that she had normal hearing during service for VA disability purposes. However, the Board notes that the audiometric data from the March 1974 separation examination included increased puretone thresholds in the frequency range of 1,000 to 4,000 Hertz. 

Although the December 2009 VA examination confirmed a current diagnosis for bilateral hearing loss, the examiner found that the Veteran's hearing loss was less likely than not related to service. There is no evidence to doubt the examiner's credibility. Nonetheless, the examiner provided an opinion based on a legally insufficient rationale. The examiner's sole reason for her negative nexus opinion is that the Veteran's enlistment and separation examinations showed normal hearing bilaterally, with no more than a marginal threshold shift. In Hensley v. Brown, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability merely because hearing was within normal limits on audiometric testing at separation from service. Therefore, the Board finds that the December 2009 VA opinion is inadequate with respect to the question of nexus because the examiner did not address the Veteran's threshold shift in hearing acuity from enlistment to separation from service, nor did she adequately address the Veteran's in-service noise exposure to weapons fire without the use of hearing protection. Accordingly, the Board assigns less probative weight to the opinion.

As such, based on the most probative evidence of record, the Board finds that the Veteran's bilateral hearing loss is related to her active service. Therefore, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court indicated there was a four-part test to determine whether an examination was necessary under 38 C.F.R. § 3.159 (c) (4). Id. at 81. Under this test, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. Id.; see also 38 C.F.R. § 3.159 (c) (4) (2017).

Right Elbow Strain

The Veteran's STRs from the Army National Guard show that she experienced a right elbow injury in November 2003. The Veteran claims that she currently experiences right elbow pain. Although the STRs indicate that the injury occurred during inactive duty training, the Veteran was present for duty when the injury occurred. Given the evidence of the Veteran's injury during duty and her claim of continued symptoms of a right elbow strain, the Board finds that an examination is necessary to determine whether the Veteran's claimed right elbow disorder was caused or aggravated by service. 

Low Back Disorder

The Veteran's STRs from the Army National Guard and private treatment records show that she experienced low back pain and was diagnosed with arthritis. Given the Veteran's claim, STRs, and private treatment records, the Board finds that an examination is necessary to determine whether the Veteran's claimed low back disorder is caused or aggravated by service. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the etiology of her right elbow strain. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the right elbow strain was caused or aggravated by the Veteran's military service. The examiner must specifically address the Veteran's November 2003 right elbow injury while performing push-ups.

2. Provide the Veteran with an appropriate examination to determine the etiology of her claimed low back disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any low back disorder, to include arthritis, was caused or aggravated by the Veteran's military service. The examiner must specifically address: (1) any diagnosis of arthritis or degenerative disease and (2) a December 1999 work related back injury.

3. Review the examination report to ensure that it is in compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


